Citation Nr: 1106888	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left 
eye disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to October 1952 
and from August 1954 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In June 2010, in support of his claim, the Veteran testified at a 
hearing at the RO before a Veterans Law Judge of the Board (also 
known as a Travel Board hearing).  During the hearing, the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).
Following the hearing, the Board held the record open for 30 days 
to give the Veteran time to obtain and submit other supporting 
medical evidence from a private physician, but he has not 
submitted any such evidence.

In December 2010, the Board informed the Veteran that the 
Veterans Law Judge who had conducted that hearing is no longer 
employed at the Board.  The Veteran was asked whether he wanted 
another hearing before a Veterans Law Judge that will ultimately 
decide this appeal, but he responded in December 2010 that he did 
not want another hearing.  See 38 C.F.R. § 20.707.

Because of his age, the Board advanced the Veteran's appeal on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 
U.S.C.A. § 7107(a)(2) (West 2002).

In August 2010, the Board remanded the Veteran's claim to the RO 
via the Appeals Management Center (AMC), in Washington, DC for 
further development and consideration.  

Regrettably, however, the Board must again remand the claims to 
the RO via the AMC for still additional development and to ensure 
compliance with the prior remand directives.  See Chest v. Peake, 
283 Fed. App. 814 (Fed. Cir. 2008).

REMAND

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).

For a claim, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted in 
additional disability and, further, that the proximate cause of 
the additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361(a)-(d).  See also VAOGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
relevant incident in which the claimed disease or injury was 
sustained upon which the claim is based, is compared to the 
Veteran's condition after such treatment, examination or program 
has stopped.  38 C.F.R. § 3.361(b).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment or other instance of fault proximately caused 
the additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable treatment 
provider, or furnished the medical treatment at issue without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  
Proximate cause may also be established where the Veteran's 
additional disability was an event not reasonably foreseeable - 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed as 
part of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

Consent may be express or implied as specified under 38 C.F.R. § 
17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

The Veteran was previously provided a VA Compensation and Pension 
Examination (C&P Exam) in February 2007 with respect to his 
claim.  The report of that exam indicates that upon review of the 
Veteran's claims file and other medical history, the Veteran had 
an uneventful cataract surgery of the left eye in September 2002.  
According to the operative report, there were no complications.  
The Veteran's best corrected visual acuity in the left eye was 
20/25 in November 2002 and 20/40 in April 2003.  The Veteran went 
to the Montgomery VA medical facility with vitreous hemorrhage 
and possible retinal detachment in August and September 2003 and 
was then referred to the Birmingham VA medical facility for 
retina evaluation.  His left eye vision at this time was 20/200.  
The Veteran was treated at the Birmingham facility in November 
2003 and was diagnosed with chronic macula off rhegmatogenous 
retinal detachment with evidence of proliferative 
vitreoretinopathy (PVR) of the left eye.  His vision at this time 
was count fingers at five feet with no improvement with pinhole.  
Surgical correction was recommended.  The Veteran underwent pars 
plana vitrectomy with sclera buckle, retinal detachment repair 
and silicone oil placement in November 2003.  The silicone oil 
was removed in April 2004.  His best corrected left eye vision 
was 20/100 and the retina was attached.  

The examiner's opinion was that the Veteran's left eye vision 
loss is most likely the result of his chronic macula off retinal 
detachment.  His best corrected vision was good 6 months after 
cataract surgery and did not decline until he developed retinal 
detachment.  The vision loss is less likely as not caused by 
treatment for retinal detachment and is not a result of his 
treatment for glaucoma.  The Veteran's retina surgery was to 
repair the retinal attachment.  His vision loss is most likely 
caused by the retinal detachment in the left eye and not the 
surgery to repair the detachment, which successfully reattached 
the retina.

As mentioned in the Board's August 2010 remand, based upon the 
Veteran's testimony, it appears that his claim encompasses the 
issue of whether the September 2002 cataract surgery caused the 
retinal detachment, which required the VA surgery and treatment 
in November 2003 and April 2004, and whether this potential chain 
of events caused his current left eye disability.  Because the 
Board found the February 2007 VA C&P examiner did not address 
this issue, the Board remanded the Veteran's claim for another VA 
C&P Exam and opinion.  

In directing the RO/AMC to schedule the Veteran for a VA C&P Exam 
and opinion, the Board specifically instructed that the examiner 
should provide an opinion as to whether it is at least as likely 
as not the VA treatment in September 2002 caused additional 
disability to the left eye, to include the retinal detachment and 
current left eye disability, if any; and, if so, indicate what 
the additional disability is and whether such additional 
disability was caused by VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault in 
furnishing this medical treatment, or was the result of an event 
that was not reasonably foreseeable.  If there is additional 
disability and it is found to be reasonably foreseeable, the 
examiner should comment on whether there was informed consent 
given by the Veteran prior to the surgical procedure.

The Board also instructed that the examiner should provide an 
opinion as to whether it is at least as likely as not that VA 
treatment in November 2003 and/or April 2004 caused additional 
disability to the left eye; and, if so, what the additional 
disability is and whether such additional disability was caused 
by VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing this medical 
treatment, or was the result of an event that was not reasonably 
foreseeable.  If there was additional disability and it was found 
to be reasonably foreseeable, the examiner was requested comment 
on whether there was informed consent given by the Veteran prior 
to the surgical procedure.

The Veteran was provided with the requested VA examination in 
September 2010.  The report of that exam indicates the examiner 
reviewed the Veteran's claims file and medical history, and 
conducted an objective clinical evaluation.  The diagnoses were 
bilateral pseudophakia; retinal detachment, rhegmatogenous, 
status post vitrectomy, sclera buckle, silicone oil placement and 
removal and internal laser; and refractive error and presbyopia.  
The examiner could not find informed consent for either 
operation.  The opinion provides that rhegmatogenous retinal 
detachment occurs at a rate of 5/100,000 in the general 
population, but occurs more frequently in approximately 7/1,000 
after cataract extraction, according to the medical literature.  
The retinal detachment in the current eye disability was not 
caused by VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault in furnishing 
this medical treatment.  It is not a foreseeable event for a 
particular patient, but does occur more frequently after cataract 
extraction.  It is less likely than not that the cataract 
extraction caused the retinal detachment.  

The Veteran is entitled, as a matter of law, to compliance with 
the directives specified in that remand, though this compliance 
need only be substantial, not exact. See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999); and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  
And unfortunately, the Board finds the September 2010 VA C&P Exam 
report fails to substantially comply with the August 2010 remand.  

The September 2010 VA C&P Exam report provides diagnoses of 
several left eye disorders, but it does not expressly indicate 
whether each is additional disability caused by the September 
2002 treatment.  Furthermore, to the extent the opinion provides 
that the retinal detachment was not caused by cataract extraction 
or by VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing this medical 
treatment or the cataract surgery, it does so conclusively, 
without any supporting clinical data or rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is 
the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.").  See also Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when unsupported by clinical evidence).  
Absent sufficient articulation of the underlying rationale, the 
Board is not compelled to accept a physician's opinion, 
regardless of whether it is unfavorable or favorable to the 
claim.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Also, a 
medical opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).

Furthermore, the opinion does not adequately address the matter 
of reasonable foreseeability in accordance with 38 C.F.R. § 
3.361(d)(2).  Although the opinion addresses the probability that 
one might have a detached retina if one has cataract surgery, 
this is not tantamount to saying this is the type of risk that a 
reasonable health care provider would have disclosed as part of 
the procedures for informed consent.  

Consequently, not only is this medical opinion inadequate, but it 
also fails to substantially comply with the Board's prior remand 
directive.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(once VA undertakes the effort to provide an examination, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  See again Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore the Board must unfortunately again remand the 
claim to obtain once again to obtain the necessary 
medical rationale.

And insofar as the examiner could not find informed consent, the 
Veteran's VA treatment records show that the pre-operative report 
for the September 2002 procedure and the operation reports of the 
November 2003 and April 2004 procedures all indicate there was 
informed consent.  Yet, there are no documents of record bearing 
the Veteran's signature indicating his consent.  Because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA, on remand, the RO/AMC should attempt to obtain 
any such documentation of the Veteran's consent to these 
procedures, as referenced in his VA treatment notes.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  See 38 C.F.R. § 3.159(c)(1).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Montgomery and Birmingham VA 
medical facilities to obtain documentation of 
the Veteran's consent to the procedures and 
treatment at issue as noted in his VA 
treatment records.  

2.  Return the file to the VA examiner who 
most recently evaluated the Veteran 
in September 2010, or if she is unavailable 
to another appropriate examiner.  The 
examiner should provide an addendum to the 
report of that evaluation.  If the examiner 
determines it is necessary to reexamine the 
Veteran prior to making these determinations, 
then an examination should be scheduled.

The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner in conjunction with providing this 
addendum.  The examiner should provide a 
complete rationale for any opinion provided.
All pertinent symptomatology and findings 
should be reported in detail. 

The examiner should specifically:
 
a) provide a list of the Veteran's current 
left eye disabilities, if any, to include 
bilateral pseudophakia; retinal detachment, 
refractive error, and presbyopia, if present.

b) opine whether it is at least as likely as 
not (50 percent or greater) that any 
diagnosed left eye disability was caused by 
either 1) VA treatment in September 2002, 
November 2003, and/or April 2004; or 2) by 
the Veteran's cataract surgery.  

c)  if it is determined that a left eye 
disability was caused by VA treatment or 
surgery, indicate whether it is at least as 
likely as not (50 percent or greater) that 
such a disability was either: 

1) caused by carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing this medical 
treatment, 
   or 
2) was the result of an event that was not 
reasonably foreseeable -specifically 
considering whether it is the type of risk 
that a reasonable health care provider 
would have disclosed as part of the 
procedures for informed consent (in 
accordance with 38 C.F.R. § 17.32).  

If there is additional disability and it is 
found to be reasonably foreseeable, the 
examiner should comment on whether there was 
informed consent given by the Veteran prior 
to the procedure(s).

The term "as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  

3.  Thereafter, the RO should consider any 
additional evidence and readjudicate the 
Veteran's claim in light of all pertinent 
evidence and legal authority.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of the Veteran's claim.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



